DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 06/22/2022 and the Response and Amendment filed 05/31/2022 is acknowledged.
Applicant has overcome the following rejection by virtue of the filing of a terminal disclaimer: the double patenting rejection over Application No. 17/254,748 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-9, 12-18, 20, 21, 23
Withdrawn claims: 				25, 27
Previously cancelled claims: 		10-11, 19, 22, 24, 26, 28-42
Newly cancelled claims:			None
Amended claims: 				1
New claims: 					None
Claims currently under consideration:	1-9, 12-18, 20, 21, 23
Currently rejected claims:			1-9, 12-18, 20, 21, 23	
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “method of preparing an edible composition beta-lactoglobulin (BLG) in crystallised and/or isolated form”, and the claim also recites “b) crystallising BLG” and “c) separating BLG crystals” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites the limitation "the UF permeate" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites that the method further requires a step e) of washing BLG crystals which implies that the method also comprises a step d).  However, there is no step d) required by the claims.  Therefore, the claim is indefinite.
Claim 4 recites that the method further requires a step f) of washing BLG crystals which implies that the method also comprises a step d) and a step e).  However, there are no steps d) and e) required by the claims.  Therefore, the claim is indefinite.

Claim Rejections - 35 USC § 103
Claims 1, 6-9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over de Wit (de Wit, J.N., van Kessel, Th., “Effects of ionic strength on the solubility of whey protein products. A colloid chemical approach”, 1996, Food Hydrocolloids, vol. 10, no. 2, pages 143-149) in view of Nilsson (US 5,719,048; previously cited) and Polis (Polis et al., “Isolation of an Electrophoretically Homogenous Crystalline Component of β-Lactoglobulin”, 1950, Journal of the American Chemical Society, vol. 72, pages 4965-4968).
Regarding claim 1, de Wit teaches a method of preparing an edible composition (corresponding to the incorporation of whey proteins into food products on page 143 column 2, paragraph 1) comprising beta-lactoglobulin (BLG), the method comprising the steps of (a) providing a whey protein solution comprising BLG and additional whey proteins (corresponding to whey protein concentrates and whey protein isolate in Table 2 on page 145), wherein the whey protein solution comprises 50-72% BLG relative to the total amount of protein (page 145, column 2, paragraph 2), which falls within the claimed concentration.  It also teaches that BLG needs some salt in order to increase its solubility around its isoelectric point of 5.2 at 25°C in a condition called salting-in and that solubility was reduced for BLG in solutions with an ionic strength of less than 10-2 at a pH of 4.6-5.7 (page 145, column 2, paragraphs 2-3; Figure 3 on page 146).  It also teaches that fractionation processes such as chromatography, ultrafiltration, and diafiltration produce solutions with salt concentrations having ionic strength of less than 10-2 (page 145, column 2, paragraphs 2-3; Figure 3 on page 146).  Although de Wit does not expressly teach the use of the whey protein solution in its step (a) in observing the salting-in effect of BLG, a skilled practitioner would readily recognize that the salting-in behavior of BLG can be used as the whey protein solutions described as step (a) of de Wit, especially in light of de Wit discussing the effect of salting-in on the whey protein solution as a whole (page 145, column 2, paragraph 3) and that ultrafiltration and diafiltration are methods used to prepare both whey protein concentrates/isolates (page 144, column 1, paragraph 2, bullets 1-2) and the solution for observing the salting-in effect (page 145, column 2, paragraph 3).  Therefore, de Wit teaches that a whey protein solution containing BLG is supersaturated with respect to BLG at a pH of 5.2 when the ionic strength and salt concentration is low since the solubility of BLG will be low or non-existent until a particular ionic strength or salt concentration is reached.  These disclosures also at least suggest that the ratio between the conductivity normalized to 25°C and measured in ms/cm and the weight percentage of the total protein overlaps the claimed ratio.  A selection of a value within the overlapping range renders the claim obvious.  Although de Wit teaches that the BLG-containing solution having a low ionic strength and low salt concentration at 25°C is in salting-in mode (page 145, column 2, paragraphs 2-3; Figure 3 on page 146), it does not teach step (b) crystallizing BLG in the supersaturated whey protein solution in salting-in mode; or step (c) separating BLG crystals from the remaining whey protein solution.
 However, Nilsson teaches the use of low conductivity and a pH around the isoelectric point of the target protein leads to crystallization of the protein (column 1, lines 36-37) and that supersaturated solutions are commonly used in the salting-in process (column 2, lines 26-27).  Polis teaches that BLG crystals are isolated from the remaining solution using centrifugation (page 4965, column 2, paragraph 6).
It would have been obvious for a person of ordinary skill in the art to have modified the method of de Wit by crystallizing the BLG in salting-in mode as taught by Nilsson.  Since de Wit teaches that the BLG-containing solution having a low ionic strength and low salt concentration at 25°C is in salting-in mode, a skilled practitioner would readily recognize that this solution of de Wit would form BLG crystals while in the salting-in mode since Nilsson teaches that the use of low conductivity and a pH around the isoelectric point to of the target protein leads to crystallization of the protein (column 1, lines 36-37).  Therefore, the claimed step (b) is rendered obvious.
It would have been obvious for a person of ordinary skill to have modified the method of de Wit by separating BLG crystals from the remaining whey protein solution using centrifugation as taught by Polis.  Since de Wit teaches the formation of BLG crystals in the solution, but does not disclose a method of removing the crystals, a skilled practitioner would have been motivated to consult an additional reference such as Polis in order to determine a suitable method of BLG crystal removal.  Therefore, the claimed step (c) is rendered obvious.
Regarding claim 6, de Wit teaches the invention as described above in claim 1, including the whey protein solution of step (a) comprises 50-72 wt% BLG relative to the total amount of protein (page 145, column 2, paragraph 2).  This disclosure means that the remaining 28-50 wt% of the total proteins comprises additional whey proteins, which falls within the claimed concentration of additional whey protein relative to the total amount of protein. 
Regarding claim 7, de Wit teaches the invention as described above in claim 1, including the whey protein solution of step (a) comprises 50-72 wt% BLG relative to the total amount of protein (page 145, column 2, paragraph 2), which falls within the claimed concentration.
Regarding claim 8, de Wit teaches the invention as described above in claim 1, including the whey protein solution of step (a) comprises 50-72 wt% BLG relative to the total amount of protein (page 145, column 2, paragraph 2), which falls within the claimed concentration.
Regarding claim 9, de Wit teaches the invention as described above in claim 1, including the whey protein solution comprises a whey protein concentrate or whey protein isolate (Table 2 on page 145).
Regarding claim 12, de Wit teaches the invention as described above in claim 1, including the supersaturated whey protein solution is prepared by adjusting the pH of a whey protein feed (corresponding to a whey protein concentrate having a pH of 6.5 (page 144, column 1, paragraph 2, bullet 1) being adjusted to the isoelectric pH for BLG of about 5.2 (page 145, column 2, paragraph 3; Figure 3 on page 146)).  It also teaches ultrafiltration and diafiltration of the whey protein feed which reduces the conductivity and increases the protein concentration of the whey protein feed (page 144, column 1, paragraph 2, bullet 1; page 145, column 2, paragraph 3).  Polis teaches reducing the temperature of a solution to produce a supersaturated solution that forms crystals (corresponding to dialyzing the solution at 3° and warming the solution after crystals formed (page 4965, column 2, paragraph 5) which implies that crystals are formed at the reduced temperature of 3°). 
Regarding claim 13, de Wit teaches the invention as described above in claim 12, including the supersaturated whey protein solution is prepared by adjusting the pH of a whey protein feed (corresponding to a whey protein concentrate having a pH of 6.5 (page 144, column 1, paragraph 2, bullet 1) being adjusted to the isoelectric pH for BLG of about 5.2 (page 145, column 2, paragraph 3; Figure 3 on page 146)).
Regarding claim 14, de Wit teaches the invention as described above in claim 12, including the supersaturated whey protein solution is prepared by ultrafiltration and diafiltration of the whey protein feed which reduces the conductivity of the whey protein feed (page 145, column 2, paragraph 3).
Regarding claim 15, Polis teaches the reducing the temperature of a solution to produce a supersaturated solution that forms crystals (corresponding to dialyzing the solution at 3° and warming the solution after crystals formed (page 4965, column 2, paragraph 5) which implies that crystals are formed at the reduced temperature of 3°).
Regarding claim 16, de Wit teaches the invention as described above in claim 12, including the supersaturated whey protein solution is prepared by ultrafiltration and diafiltration of the whey protein feed which increases the total protein concentration of the whey protein feed (page 144, column 1, paragraph 2, bullet 1; page 145, column 2, paragraph 3).
Regarding claim 17, Polis teaches waiting for crystallization to take place (page 4965, paragraphs 5-6) and the addition of crystallization seeds (page 4965, column 2, paragraph 1).
Regarding claim 18, de Wit teaches the invention as described above in claim 1, including the whey protein solution of step (a) comprises 50-72 wt% BLG relative to the total amount of protein (page 145, column 2, paragraph 2) and that the method includes adjusting the pH of the solution to the isoelectric point of BLG (page 145, column 2, paragraph 3).  Since the amount of BLG solidified from the solution is dependent upon the ionic strength and salt concentration of the solution (page 145, column 2, paragraphs 2-3), step (c) comprises separating the BLG crystals to a solids content which overlaps the claimed concentration.  The selection of a value within the overlapping range renders the claim obvious. 

Claims 2-4 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over de Wit (de Wit, J.N., van Kessel, Th., “Effects of ionic strength on the solubility of whey protein products. A colloid chemical approach”, 1996, Food Hydrocolloids, vol. 10, no. 2, pages 143-149) in view of Nilsson (US 5,719,048; previously cited) and Polis (Polis et al., “Isolation of an Electrophoretically Homogenous Crystalline Component of β-Lactoglobulin”, 1950, Journal of the American Chemical Society, vol. 72, pages 4965-4968) as applied to claim 1 above, and further in view of CHM (“Recrystallization Introduction”, September 2016, CHM 220, https://web.archive.org/web/20160912162724/http://classes.kvcc.edu/chm220/Recrystallization/prelab/introduction.htm.; previously cited).
Regarding claim 2, de Wit teaches the invention as described above in claim 1, including that the BLG-containing solution having a low ionic strength and low salt concentration at 25°C is in salting-in mode (page 145, column 2, paragraphs 2-3; Figure 3 on page 146).  Since it teaches this feature, it also teaches crystallization of BLG in the supersaturated whey protein solution in salting-in mode since the use of low conductivity and a pH around the isoelectric point of the target protein leads to crystallization of the protein as evidenced by Nilsson (column 1, lines 36-37).  Although de Wit teaches that the functional behavior of whey proteins in food products is affected by interactions with other components such as lipids, carbohydrates, salts, and other proteins, it does not teach step (d) washing BLG crystals.
However, CHM teaches that recrystallization is a common method used to purify a sample and that the method includes washing crystals (corresponding to dissolving a solid sample into an appropriate solvent) (page 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of de Wit to include washing the BLG crystals as taught by CHM.  Since de Wit teaches that whey proteins are used in food products and that interactions with other components interferes with the functional behavior of whey protein, a skilled practitioner would be motivated to consult an additional reference such as CHM in order to determine a suitable method of producing a whey protein product with higher purity so that the product will have fewer components to interfere with the functionality of the whey protein.   Therefore, the claimed washing step is rendered obvious.
Regarding claim 3, de Wit teaches the invention as described above in claim 1, including that the BLG-containing solution having a low ionic strength and low salt concentration at 25°C is in salting-in mode (page 145, column 2, paragraphs 2-3; Figure 3 on page 146).  Since it teaches this feature, it also teaches crystallization of BLG in the supersaturated whey protein solution in salting-in mode since the use of low conductivity and a pH around the isoelectric point of the target protein leads to crystallization of the protein as evidenced by Nilsson (column 1, lines 36-37).  Although de Wit teaches that the functional behavior of whey proteins in food products is affected by interactions with other components such as lipids, carbohydrates, salts, and other proteins, it does not teach a method step of re-crystallizing BLG crystals.
However, CHM teaches that recrystallization is a common method used to purify a sample and that the method includes recrystallization (corresponding to crystals of the formerly dissolved solid growing from the solution) (page 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of de Wit to include recrystallizing the BLG crystals as taught by CHM.  Since de Wit teaches that whey proteins are used in food products and that interactions with other components interferes with the functional behavior of whey protein, a skilled practitioner would be motivated to consult an additional reference such as CHM in order to determine a suitable method of producing a whey protein product with higher purity so that the product will have fewer components to interfere with the functionality of the whey protein.   Therefore, the claimed re-crystallization step is rendered obvious.
Regarding claim 4, de Wit teaches the invention as described above in claim 1, including that the BLG-containing solution having a low ionic strength and low salt concentration at 25°C is in salting-in mode (page 145, column 2, paragraphs 2-3; Figure 3 on page 146).  Since it teaches this feature, it also teaches crystallization of BLG in the supersaturated whey protein solution in salting-in mode since the use of low conductivity and a pH around the isoelectric point of the target protein leads to crystallization of the protein as evidenced by Nilsson (column 1, lines 36-37).  Although de Wit teaches that the functional behavior of whey proteins in food products is affected by interactions with other components such as lipids, carbohydrates, salts, and other proteins, it does not teach a method step of drying a BLG-containing composition.
However, CHM teaches that recrystallization is a common method used to purify a sample and that the method includes drying the crystals (page 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of de Wit to include drying the BLG crystals as taught by CHM.  Since de Wit teaches that whey proteins are used in food products and that interactions with other components interferes with the functional behavior of whey protein, a skilled practitioner would be motivated to consult an additional reference such as CHM in order to determine a suitable method of producing a whey protein product with higher purity so that the product will have fewer components to interfere with the functionality of the whey protein.   Therefore, the claimed drying step is rendered obvious.
Regarding claim 20, CHM teaches that the washing step completely dissolves the compound to be purified at high temperature (page 2, paragraph 2) and that one type of impurity is more soluble in a solvent than the main component (page 1, paragraph 6).  As the crystal is being dissolved in the heated solvent, there will be moments where at most 80% of the initial amount of BLG crystals will be dissolved as the crystals transition from a solid to a liquid.  Also, if the BLG crystals contain impurities that are more soluble in the solvent than BLG itself, then a skilled practitioner would readily recognize that the BLG crystals do not need to be fully dissolved as the more-soluble impurities will have already been removed by their dissolution in the solvent since the method of recrystallization is known in the art.  In either case, the claim is rendered obvious.
Regarding claim 21, CHM teaches that the recrystallization step involves: dissolving the separated BLG crystals in a recrystallization liquid (corresponding to a solid sample is dissolved in an appropriate solvent); adjusting the recrystallization liquid to obtain supersaturation with respect to BLG (corresponding to a “condition” of the solution is changed to cause supersaturation); crystallizing BLG in the supersaturated, adjusted recrystallization liquid (corresponding to crystals of the formerly dissolved solid will grow from the solution); and separating BLG crystals from the remaining adjusted recrystallization liquid (corresponding to filtration and drying) (page 1, paragraph 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over de Wit (de Wit, J.N., van Kessel, Th., “Effects of ionic strength on the solubility of whey protein products. A colloid chemical approach”, 1996, Food Hydrocolloids, vol. 10, no. 2, pages 143-149) in view of Nilsson (US 5,719,048; previously cited) and Polis (Polis et al., “Isolation of an Electrophoretically Homogenous Crystalline Component of β-Lactoglobulin”, 1950, Journal of the American Chemical Society, vol. 72, pages 4965-4968) as applied to claim 1 above, as evidenced by Dizaji (Faraji Dizaji, N., “Minor Whey Protein Purification Using Ion-Exchange Column Chromatography”, April 2016, Electronic Thesis and Dissertation Repository, West University, 3685).
Regarding claim 5, de Wit teaches the invention as described above in claim 1, including the whey protein solution is whey protein concentration and whey protein concentrate (Table 2 on page 145) and whey protein concentrates and isolates comprise 50-72 wt% BLG relative to the total amount of protein (page 145, column 2, paragraph 2).  Since whey protein contains a ratio of BLG to alpha-lactalbumin of about 1.7:1 - 3.3:1 as evidenced by Dizaji (Table 1-1 on page 3), a whey protein concentrate or whey protein isolate comprises amounts of ALA relative to the total amount of protein within the claimed concentration.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over de Wit (de Wit, J.N., van Kessel, Th., “Effects of ionic strength on the solubility of whey protein products. A colloid chemical approach”, 1996, Food Hydrocolloids, vol. 10, no. 2, pages 143-149) in view of Nilsson (US 5,719,048; previously cited), Polis (Polis et al., “Isolation of an Electrophoretically Homogenous Crystalline Component of β-Lactoglobulin”, 1950, Journal of the American Chemical Society, vol. 72, pages 4965-4968), and CHM (“Recrystallization Introduction”, September 2016, CHM 220, https://web.archive.org/web/20160912162724/http://classes.kvcc.edu/chm220/Recrystallization/prelab/introduction.htm.; previously cited) as applied to claim 4 above, and further in view of Scientific (“Rotary evaporators”, 2015, https://scientificservices.eu/item/rotary-evaporators/1068).
Regarding claim 23, CHM teaches drying the BLG crystals as part of the recrystallization process (page 1, paragraph 1). It does not teach drying the crystals using one of the claimed methods.
However, Scientific teaches a rotary dryer (corresponding to rotary evaporator) for efficient evaporation in crystallization and drying processes (page 1, paragraph under “Description”).
It would have been obvious for a person of ordinary skill in the art to have modified the method of CHM by drying the crystals using a rotary dryer as taught by Scientific.  Since CHM teaches drying as part of a recrystallization method, but does not teach a method of drying the crystals, a skilled practitioner would be motivated to consult an additional reference such as Scientific in order to determine a suitable method of drying BLG crystals efficiently; thereby rendering the claim obvious.   

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claim 1: Applicant amended the claim to fully address the previous 35 U.S.C.§112(b) rejection regarding a temperature at which to measure conductivity; however, the claim still stands rejected under 35 U.S.C.§112(b) for the reasons stated above.

Claim Rejections – 35 U.S.C. §103 of claims 1, 4-9, 12-14, and 16-18 over Maté and Nilsson: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that the instant claims are based on the surprising finding that the whey protein beta-lactoglobulin (BLG) can be crystallized under “salting-in” conditions (e.g., low conductivity) from crude protein solutions which contain other whey proteins in addition to BLG as it was previously believed that BLG crystallization required significant purification of BLG prior to crystallization and that organic solvents should be present during the process.  Applicant argued that the method of Maté involves BLG staying in the whey protein isolate solution while non-BLG proteins precipitate so that the solution has a BLG concentration of 95 wt%, which lies outside of the claimed concentration.  Applicant stated that Maté discloses protein fractionation occurring at pH 2, instead of the claimed pH 5-6, and at a conductivity of 65 mS/cm, instead of the claimed low conductivity.  Applicant amended claim 1 so that step (c) is mandatory and now requires the BLG crystals to have been previously crystallized in the protein solution under salting-in conditions.  Applicant stated that Maté fails to disclose or suggest the presently claimed method for the aforementioned reasons.  Applicant argued that present claim 1 recites a temperature at which to measure conductivity and therefore, the argument regarding conductivity in the method of Maté should be withdrawn.  Applicant stated that the comment from the Examiner regarding the order of method steps being obvious are moot now that amended claim 1 requires step (c) (Applicant’s Remarks, page 6, paragraph 5 – page 9, paragraph 1).
However, in the new grounds of rejection, the features of amended claim 1 are fully taught by de Wit , Nilsson, and Polis while Maté no longer serves as cited prior art.  As described above in the rejection of claim 1, de Wit teaches that the BLG-containing solution having a low ionic strength and low salt concentration at 25°C is in salting-in mode (page 145, column 2, paragraphs 2-3; Figure 3 on page 146).  Therefore, a skilled practitioner would readily recognize that this solution of de Wit would form BLG crystals while in the salting-in mode since Nilsson teaches that the use of low conductivity and a pH around the isoelectric point to of the target protein leads to crystallization of the protein (column 1, lines 36-37).  The disclosure in de Wit also at least suggests that the ratio between the conductivity normalized to 25°C and measured in ms/cm overlaps the claimed ratio.  A selection of a value within the overlapping range renders the claim obvious.
Applicant argued that lines 16-25 and lines 31-55 in column 1of Nilsson make it clear that the salting-in method was only performed using highly purified protein solutions and that impurities such as other proteins were highly undesirable.  Applicant stated that Nilsson mentions lipases as being an exception to the general teaching regarding protein crystallization under salting-in conditions.  Applicant stated that the presently claimed method is directed towards purification of BLG, not enzymes as taught in Nilsson, and that it was questionable as to whether the teaching of Nilsson truly applied to all lipases.  Applicant stated that the claimed method solves the problem disclosed in Nilsson which is the crystallization of proteins using the salting-in method being only possible when using highly purified solutions.  Applicant argued that the Examiner is reading Nilsson too broadly and the Examiner’s argument is based on impermissible hindsight.  Applicant stated that the combination of  Maté and Nilsson would not have lead a person of ordinary skill in the art to the invention of amended claim 1 (Applicant’s Remarks, page 9, paragraph 2 – page 11, paragraph 4).
However, Examiner points out that Applicant’s argument regarding its claimed method being able to produce BLG crystals in an impure solution under salting-in conditions supports the alleged generalization in Nilsson that the use of low conductivity and pH around the isoelectric point leads to protein crystallization and that this technique is adaptable to use in impure solutions.  As stated in Nilsson, salting-in is not a new method of crystallization and Applicant does not point out any features in its claimed method which distinguish it from a typical method of salting-in.  Applicant only points to the application of the known method on an impure BLG-containing solution which is taught by the combination of de Wit and Polis as described in the rejection of claim 1 above.  Even if Nilsson only discloses the use of salting-in only on highly purified solutions as is asserted by the Applicant, Nilsson does not provide any concentration at which to determine a level of high purity.  As such, a “highly pure solution” still may contain impurities.  Furthermore, claim 1 does not require the solution to contain any amount of BLG; the BLG crystals to have any amount of purity; or the method to yield any amount of BLG crystals.  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since new grounds of rejection have been applied to the claims, Applicant’s arguments are moot and the rejections of the claims stand as written herein. 

Claim Rejections – 35 U.S.C. §103 of claims 2-4, 20, 21, and 23 over Maté, Nilsson, and CHM: Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that claims 2-4, 20, 21, and 23 depend from claim 1 and therefore, the aforementioned deficiencies of Maté and Nilsson apply to the dependent claims.  Applicant stated that CHM does not remedy these deficiencies and therefore, claims 2-4, 20, 21, and 23 are patentable by reason of dependency (Applicant’s Remarks, page 12, paragraphs 1-2).
However, new grounds of rejection have been applied to claim 1 and its dependents.  Therefore, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 15 over Maté, Nilsson, and Upadhyay: Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that claim 15 depends from claim 1 and therefore, the aforementioned deficiencies of Maté and Nilsson apply to claim 15.  Applicant stated that Upadhyay does not remedy these deficiencies and therefore, claim 15 is patentable by reason of dependency (Applicant’s Remarks, page 12, paragraphs 1-2).
However, new grounds of rejection have been applied to claim 1 and its dependents.  Therefore, Applicant’s arguments are moot and the rejection of claim 15 stands as written herein.

Double Patenting Rejection: Applicant filed a Terminal Disclaimer on 5/31/2022.
Applicant’s filing of a Terminal Disclaimer moots the double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791